         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                     Case No. 20-CV-01929
                        Plaintiff,

        --against--
                                                     MEMORANDUM OF LAW IN
 JAMIE KREIL,                                        OPPOSITION TO EMERGENCY
                                                     SANCTIONS AND TRO AND SUPPORT
                        Defendant.                   OF SUA SPONTE CROSS SANCTIONS
                                                     ASSERTED AGAINST DEFENDANT AND
                                                     ROBINS KAPLAN


       Plaintiff Brock Fredin (“Plaintiff”) proceeding pro se, hereby alleges the following against

Defendant Jamie Kreil (“Defendant Kreil”):

        MEMORANDUM OF LAW IN SUPPORT OF CROSSS SANCTIONS AND
                        OPPOSITION TO TRO

       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this memorandum

of law in opposition to Defendant and Robins Kaplan attorneys Anne M. Lockner, J. Haynes

Hansen, and Ena Kovacevic emergency motion for sanctions and a temporary restraining order

(“TRO”) and in support of his motion to sua sponte cross sanction within the Court’s inherent

authority under Rule 11 imposed on Defendant Jamie Kreil (“Defendant”) and attorney Anne M.

Lockner (“Attorney Lockner”), J. Haynes Hansen (“Attorney Hansen”), and Ena Kovacevic

(“Attorney Kovacevic”) collectively (“Named Attorneys”, “Robins Kaplan,” or “Attorneys”).

                                        INTRODUCTION

       Defendant has acted in concert to rig multiple state court and federal lawsuits by deploying

false, fabricated, and absurd propaganda on the Internet used to disparage Plaintiff and his previous

counsel Attorney Nathan Hansen. Defendant in concert with Lindsey Middlecamp, Grace Miller,




                                                 1
         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 2 of 18




and Catherine Schaefer published over fifty (50) tweets, including a fabricated rape allegation, re-

tweeted and viewed by hundreds of thousands of people where this Court has said that it would

not infringe on her or her surrogate’s First Amendment rights. Fredin v. Middlecamp, Civil No.

17-3058 (SRN/FLN) (D. Minn. Apr. 13, 2018) During the pendency of Fredin v. Middlecamp and

Fredin v. Miller, Defendant acted in concert with the above parties to continue harassing Plaintiff

(while he was defenseless) with new Twitter campaigns on an account named @Webster

associated with Defendant’s surrogates e.g., Lindsey and David Middlecamp. Defendant’s pro

bono lawyers now come to this Court unethically requesting relief not on behalf of their supposed

client in this action but on behalf of themselves. It is clear that Robins Kaplan could care less

about Defendant Jamie Kreil and are exploiting this lawsuit for their own benefit. As a result,

Defendant and her Attorneys filed a frivolous emergency motion for cross sanctions and a

temporary restraining order (“TRO”) on October 21, 2020 where they have no standing to ask for

such relief which would otherwise violate Plaintiff’s First Amendment rights to engage in

constitutionally protected criticism.   Indeed, Robins Kaplan is financing Defendant’s legal

expenses not to help Defendant Jamie Kreil. Instead, they are using this litigation to harass

Plaintiff on behalf of Special Assistant United States Attorney Lindsey Middlecamp and to curry

favor with the United States Attorneys’ Office.

       If Robins Kaplan or Defendant Kreil want to move for a temporary injunction on these

websites, they need to file a personal lawsuit where they name themselves as a Plaintiff or a party.

Robins Kaplan and attorney Anne M. Lockner are trying to short circuit this action in order to gain

relief they are simply not entitled.      The fact the Robins Kaplan are financing Lindsey

Middlecamp’s harassment where they failed to do basic due diligence to investigate Defendant

Jamie Kreil’s fabricated allegations is unconscionable and yet another act of attorney misconduct.




                                                  2
         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 3 of 18




Defendant Jamie Kreil contends she filed a police report with the Saint Louis Park Minnesota

Police department. On October 23, 2020 the Saint Louis Park Police Department came back with

yet another written FOIA production once again detailing that their police department does not

have any report from Defendant Jamie Kreil, let alone any police report from her alleging “rape”,

or any police report whatsoever made against Plaintiff:




(See Fredin Decl. November 5, 2020 Ex. A.) The fact that Robins Kaplan are trying to finance a

blatantly fabricated allegation (where they failed to complete basic due diligence to investigate the

matter) and to represent themselves (and not Defendant Jamie Kreil) in this lawsuit is a matter of

public concern and therefore eligible for the exercise of constitutionally protected First

Amendment criticism speech.

       Moreover, Defendants Kreil and Robins Kaplan vexatious litigation argument in the instant

motion and in their motion to dismiss calls into question the their fitness to practice law. The

argument is not based on any actual vexatious litigation in any court particularly the District of

Minnesota or the Eighth (8th) Circuit. Instead, Robins Kaplan bring in pleadings that are irrelevant

and not part of this proceeding. Robins Kaplan are operating in some racketeering scheme with


                                                 3
          CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 4 of 18




numerous attorneys to provide free legal representation from top tier high dollar Minneapolis law

firms to anyone opposed to Plaintiff to make Defendant Kreil and her surrogates immune to any

accountability for their scheme. This includes Attorney K. Jon Breyer, Kutak Rock, Adam C.

Ballinger, George Singer, Leita Walker, Mark Jacobson, Michael Olafson, Lindquist and Vennum/

Ballard Spahr,, Karmen McQuitty, University of Minnesota legal services, Daniel J. Goldberg,

Michael Boulette, Messerli Kramer, Peter R. Mayer, David Green, Dorsey and Whitney, Lindsey

Middlecamp (in her professional role), Mary Ellen Heng, Minneapolis City Attorneys’ Office,

Steven Heng, Stephen Christie, Maria Dewolfe, Tara Patet, Saint Paul City Attorneys’ Office, and

at least three (3) lawyers from the Minnesota Attorney General’s Office. Defendant and her

surrogates Lindsey Middlecamp, Catherine Schaefer, and Grace Miller have not had to spend a

single dime in legal expense (for any matter whatsoever) while Plaintiff and his close family has

been bankrupted. In total, this is at least twenty-three (23) lawyers that have taken part in this

harassment scheme against Plaintiff. Enough is enough. The fact that so much money has been

spent to attack an untrained pro se litigant and he is still surviving speaks to the merit in this action.

Defendant and her attorneys must be sua sponte sanctioned for filing multiple concerted frivolous

sanctions and vexatious litigation motions. Moreover, it remains highly ironic that Robins Kaplan

are arguing vexatious litigation by filing their sixth (6) baseless motion in concert with multiple

firms. Under no conditions will any of these websites or videos ever be taken down.

                                    FACTUAL BACKGROUND

            1. On October 21, 2020 Defendant and her attorneys filed an emergency motion

    seeking sanctions and a temporary restraining order.

            2. In addition, Defendant and her attorneys improperly filed declarations under seal.

                                    GOVERNING STANDARD




                                                    4
          CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 5 of 18




        The Court can sua sponte “[o]n its own, the court may order an attorney, law firm, or party

to show cause why conduct specifically described in the order has not violated Rule 11(b).” See

Fed. R. Civ. P. 11 Affirming sua sponte imposition of $25,000 sanction under Rule 11 where

counsel "violated Rule 11 by pursuing frivolous defenses and claims with the purpose of delaying

[resolution]" MHC Investment Co. v. Racom Corp., 323 F.3d 620 (8th Cir. 2003); St. Paul

Reinsurance Co. v. Commercial Fin. Corp., 198 F.R.D. 508 (N.D. Iowa 2000) (requiring lawyer

to write a bar article as a sanction)

        Four (4) factors govern temporary restraining orders and preliminary injunctions:

            To warrant preliminary injunctive relief, the moving party must show (1) probability
            of success on the merits; (2) threat of irreparable harm to the movant absent the
            injunction; (3) the balance between harm and the injury that the injunction’s issuance
            would inflict on other interested parties; and (4) public interest. Planned Parenthood
            Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 729 n. 3 (8th Cir. 2008) (en banc) (citing
            Dataphase Systems, Inc. v. C.L. Sys. Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc).
A temporary restraining order considers the harm that will occur prior to an opportunity for the

Court to hold a hearing on a motion for preliminary injunction (which must be considered on an

expedited basis). Fed. R. Civ. P. 65(b). A preliminary injunction considers the harm that will occur

prior to a trial on the merits. Miller v. Foley, 317 N.W.2d 710, 712 (Minn. 1982) Minnesota has

two unique factors: (1) the nature and background of the relationship between the movant and

nonmovant; and (2) administrative burdens of enforcement. Dahlberg Bros., Inc. v. Ford Motor

Co., 137 N.W.2d 314 (Minn. 1965). Dexon Computer, Inc. v. Modern Enterprise Solutions, Inc.,

No. A16-0010 (Minn. Ct. App. Aug. 1, 2016) (affirming preliminary injunction based on evidence

from affidavit). The ultimate decision of whether to grant or deny a permanent injunction lies

within the district court’s discretion. See Kittle-Aikeley v. Strong, 844 F.3d 727, 735 (8th Cir.

2016) (en banc)



                                                 5
                CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 6 of 18




                                                     ARGUMENT

           First, Defendant and Robins Kaplan do not have standing. Defendant Kreil and Robins

Kaplan filed a sham emergency sanctions and preliminary injunction and vexatious litigation

motion. And, must be sua sponte sanctioned. Second, Defendant Kreil’s emergency sanction

request must be denied. Third, Defendant Kreil and Robins Kaplan fails all factors of Dataphase

and is not entitled to injunctive relief.

           I.         Robins Kaplan Has No Standing and Their Preliminary Injunction and
                      Vexatious Litigation Request is Frivolous Requiring Sua Sponte Cross
                      Sanctions

           As described above, Defendant Kreil has used this motion to harass Plaintiff and silence

exposure of their corrupt pro bono scheme used to curry favor with Lindsey Middlecamp.

Defendant and Robins Kaplan are attempting to short circuit this action by using a emergency

sanctions and frivolous temporary restraining order motion in place of a personal lawsuit seeking

relief that this Court simply cannot provide. Defendant Kreil in concert with her surrogates has

destroyed Plaintiff’s life, ruined his career, and attacked him in the media and on Twitter.

Defendant’s attacks have not been relegated to Plaintiff but also included his previous counsel

attorney Nathan Hansen. Making Defendant’s requested relief even more laughable, over the

course of nearly four (4) years, Plaintiff never once raised a motion requesting that Defendant or

her surrogates First Amendment rights be infringed despite their massive publication. And,

because Defendant and her surrogates have repeatedly attacked Plaintiff and his previous counsel,

Plaintiff has received astronomical and unethical retainer requests from local attorneys e.g.,

$100,000 just to represent him in this or related actions.1




           1
               Based on extensive emails and multi-year contacts with multiple attorneys. Evidence is available upon
request.


                                                             6
         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 7 of 18




       Defendant Kreil and Robins Kaplan falsely state that Plaintiff has filed “vexatious …”

lawsuits. (See Def. TRO ¶ 7.) Plaintiff’s claims in this and related actions have been repeatedly

proven to have merit. This is the fifth or sixth baseless sanctions motion in concert with other

firms requesting that Plaintiff be barred from legitimate redress. Defendant Kreil and her

surrogates have filed for 15 cases in state court alone and literally years of hearings to prevent

Plaintiff’s First Amendment rights. In addition, Defendant Kreil and her surrogates self-admit

they “fabricate” and invent “unique false information” to invent purported false rape allegation

while blatantly lying about a police report to further preclude Plaintiff’s constitutional rights. As

described above, no such police report has ever existed and the Saint Louis Park Police department

once again came back with a written Freedom of Information Act (FOIA) production further

evidencing Defendant Kreil’s blatantly false allegations. Enough is enough!

       The following cases establish Plaintiff’s strong likelihood of success in requesting that

Defendant be sua sponte sanctioned for their concerted attempts with multiple law firms to file

repeated vexatious or sanctions motions to infringe Plaintiff’s access to the Courts:

           •   Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803) (the ability to obtain civil
               redress    is     the     “very     essence      of     civil      liberty.”)

           •   Bounds v. Smith, 430 U.S. 817, 824, 828 (1977) (constitution guarantees the right
               to         meaningful           access         to           the          Courts.)

           •   Johnson v. Avery, 393 U.S. 483, 485, (1969) (access to courts may not be denied or
               obstructed)

           •   McDonald v. Smith, 472 U.S. 479, 482 (1985) (“The right to petition . . . is implicit
               in the very idea of government, republican in form.” (brackets, internal quotation
               marks,                   and                   citation                    omitted))

           •   Yennie v. Gardner, No. 19-CV-0111 CJW (N.D. Iowa Oct. 10, 2019) (Warning of
               sua sponte sanctions if party continues to file frivolous motions)

           •   Carper v. Besse, 4:12CV3244 (D. Neb. Apr. 29, 2013) (Warning of sua sponte
               sanctions if party continues to file frivolous motions)


                                                 7
         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 8 of 18




           •   Whitson v. LM Services, Inc., No. 4:01CV1744 SNL (E.D. Mo. Feb. 20, 2003)
               (cautioning              against            frivolous            motions)

           •   Kalincheva v. Neubarth, 8:15CV44 (D. Neb. Nov. 28, 2017) (caution asserted
               against       party        for      filing      frivolous        motions)

           •   In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) ("The Court may, in its discretion,
               place reasonable restrictions on any litigant who files non-meritorious actions for
               obviously malicious purposes and who generally abuses judicial process.")

           •   Ideal Instruments, Inc. v. Rivard Instruments, 245 F.R.D. 381 (N.D. Iowa 2007)
               (Asserting sua sponte sanctions against party for filing an underlying frivolous
               preliminary injunction) See also Ideal 243 F.R.D. 322 (N.D. Iowa 2007)

           •   Cromer v. Kraft Foods North America, Inc., 390 F.3d 812 (4th Cir. 2004) (Holding
               that “prefiling injunction barring future filings in unrelated cases in district court
               constitutes         overbroad         and         impermissible          restriction”)

           •   Castle v. Appalachian Technical College, 430 F. App'x 840 (11th Cir. 2011)
               (Asserting      sanctions     for       frivolous    motion       practice)

           •   Liebing v. Sand, No. 17-CV-142-LRR (N.D. Iowa Mar. 26, 2018) (considering sua
               sponte       sanctions    against    party     and       their     attorneys)

           •   MHC Investment Co. v. Racom Corp., 323 F.3d 620 (8th Cir. 2003) (imposing
               $25,000   sua     sponte    sanction      for    delaying      resolution)

With respect to Robins Kaplan vexatious litigation argument in the instant motion and their motion

to dismiss to bar Plaintiff from filing future lawsuits, Robins Kaplan’s request would be yet another

bogus prior restraint and must be sua sponte sanctioned. Cromer v. Kraft Foods North America,

Inc., 390 F.3d 812 (4th Cir. 2004) (precluding prior restraint on future lawsuits)

               a. Robins Kaplan’s Requested Relief Would be a Prior Restraint and
                  Infringe the First Amendment

       The Court cannot impose prior restraint on constitutionally protected speech. Near v.

Minnesota, 283 U.S. 697 (1931) The only exception under Near would be for a national security

concern or an actual threat. None of which have occurred here.

               b. Robins Kaplan is Improperly Requesting Relief on Behalf of Themselves
                  in an Action Where They are Supposedly Representing a Client


                                                 8
         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 9 of 18




       It is no secret that Robins Kaplan’s pro bono representation is yet another hoax. Robins

Kaplan openly admit they’re using this motion on behalf of themselves by falsely stating they are

the subject of a “campaign of insults and improper influence charges with the intent to harass and

intimidate the Court and [the party’s] opponents.” The idea that Robins Kaplan are attempting to

short circuit this action by using this motion as their own personal lawsuit requesting relief on

behalf of themselves is a clear violation of Minnesota Rules of Professional Conduct Rule 1.7

which provides:

           • a lawyer shall not represent a client if the representation involves a concurrent
             conflict of interest. A concurrent conflict of interest exists if: (2) there is a
             significant risk that the representation of one or more clients will be materially
             limited by the lawyer's responsibilities to another client, a former client or a third
             person, or by a personal interest of the lawyer. (See 1.7)

       This is even more important considering that Plaintiff consulted with Robins Kaplan

concerning these lawsuits long before they began representing Defendant Jamie Kreil in this

action. Robins Kaplan failed to engage in a conflict check. Moreover, Plaintiff has spoken to

Robins Kaplan attorneys about these actions long before they began representing Defendant Jamie

Kreil and before any lawsuit was filed against her surrogates Lindsey Middlecamp or Grace Miller.

In other words, because Robins Kaplan are representing themselves in this action, making requests

to limit criticism of themselves, which invariably makes themselves a “third person” with respect

to Rule 1.7 (because they are not a party), it bars their request and raises serious “professionalism

concerns”. Mid-State Aftermarket Body Parts, Inc. v. MQVP, Inc., No. 4:03CV00733 JLH (E.D.

Ark. May 4, 2009)

               c. Did Not Take Place Within Court Proceedings




                                                 9
         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 10 of 18




       The terminating sanctions case law used by Robins Kaplan e.g., Blum v. Schlegel, 91-CV-

633S, 1996 U.S. Dist. LEXIS 21598 requires that the litigant repeatedly made outrageous personal

insults in proceedings before the Court e.g., in pleadings, hearings, or depositions.

       The problem with their above statement is that Defendant and Robins Kaplan do not

identify any actual statements (in or out of court) that they allege is “intimidation” or an “insult”.

More importantly, Defendant and Robins Kaplan do not allege that any of the alleged criticism

took place within any actual court proceeding. Instead, they falsely claim that a YouTube video

and an associated website is an “insult” requiring sanctions. The Court does not have the inherent

authority to impose the requested relief on any criticism independent of Court proceedings. Robins

Kaplan stated Plaintiff “improperly used them to pressure counsel for the defendants in two of his

other lawsuits to provide favorable settlement terms.” (See Def. TRO ¶ 5.) This is simply not

true. Plaintiff was acting in good faith to settle. The fact that Robins Kaplan would have full

access to privately discussed settlement discussions between Plaintiff and one individual client of

Karl Johann Breyer’s speaks to Defendant Kreil, Robins Kaplan’s and Kutak Rock’s bad faith

efforts and backchannel communication to harass Plaintiff in concert with numerous law firms.

Mr. Breyer has deliberately and falsely represented to this Court all along that Ms. Middlecamp,

Miller, and Schaefer all independently encountered Plaintiff. And, tries to engage in settlement

discussions where he is not only leaking the supposed confidential discussions to other firms but

batching them all together as one so as to provide a lack of accountability to Ms. Middlecamp,

Kreil, and Schaefer. After four (4) years, FOIA evidence obviously shows their scheme began

well before Plaintiff ever knew who Ms. Middlecamp or Schaefer ever were. Plaintiff had never

met, seen, or spoken to Ms. Schaefer or Middlecamp prior to their attacks. This Court denied

Plaintiff’s right to discovery in further attempts to prevent exposure of Ms. Middlecamp felony




                                                 10
         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 11 of 18




conduct (including admissions of fabricating evidence) and therefore protect the United States

Attorneys’ Office. The fact this Court would allow an Assistant United States Attorney, Ms.

Middlecamp, to blatantly admit to fabricating evidence in matters before this Court without

referring the misconduct so as to protect the public is completely outrageous. The integrity of the

judicial system is at stake. This is particularly so where others have emailed this Court desperately

pleading that Ms. Middlecamp has also ruined their life by fabricating bogus allegations. And, her

entire Internet platform is premised upon the same or similar conduct.

       II.     Emergency Sanctions Request Must be Denied

       Plaintiff need not even address the merits of Defendant Kreil’s absurd emergency sanctions

request. The idea that criticizing Robins Kaplan is an “emergency” is laughable. Furthermore, it

should be taken under consideration that Ms. Lockner should be sua sponte sanctioned for filing

declarations under seal in an effort to conceal public criticism of her scheme. (See Dock. No. 19-

20.) Plaintiff incorporates the above and below arguments in support of his opposition to

Defendant’s emergency sanction request. Plaintiff further incorporates his future opposition

papers to Defendant Kreil’s motion to dismiss to address the merits of Defendant Kreil’s

emergency sanctions request.

       III.    Preliminary Injunction Factors

               a. Nature and Background

       The District Court of Minnesota treats this factor as one that strives to maintain the “status

quo ante.” See Dahlberg Bros., Inc. v. Ford Motor Co., 137 N.W.2d 314 (Minn. 1965) (affirming

issuance of temporary injunction to enjoin termination of Ford dealership based, in part, on fact

that the “status quo ante” was that the dealership was still in effect).




                                                  11
         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 12 of 18




        Administrative Burdens. Courts have declined to issue injunctions where judicial oversight

and enforcement of the requested injunction would be great. Alt. Med. & Pharmacy, Inc. v.

Express Scripts, Inc., No. 4:14 CV 1469 CDP (E.D. Mo. Oct. 7, 2014) (affirming refusal to issue

injunction that would have imposed on the court a “continuing duty of supervision” over the

parties’ or their clients)

                b. Lack of Success on the Merits

    As described below, several cases establish strong reasons to deny Defendant Kreil’s

injunction under the First Amendment right to free speech:

            •   Iowa Right to Life Committee v. Williams, 187 F.3d 963 (8th Cir. 1999) (“the
                potential harm to independent expression and certainty in public discussion of
                issues is great and the public interest favors protecting core First Amendment
                freedoms.”)

            •   Parents, Families, & Friends of Lesbians & Gays, Inc. v. Camdenton R-III School
                District, 853 F. Supp. 2d 888 (W.D. Mo. 2012) (Injunctions “must not discriminate
                against websites expressing a positive viewpoint toward LGBT individuals.”)

            •   Taylor v. Haugaard, 360 F. Supp. 3d 923 (D.S.D. 2019) (First
                Amendment generally bars government or public officials from retaliating against
                an individual for exercising his or her right to free speech)

            •   Calvin Klein Cosmetics v. Lenox Laboratories, 815 F.2d 500 (8th Cir. 1987)
                (Recognizing that a preliminary injunction is an extraordinary remedy)

            •   Walker v. Wegner, 477 F. Supp. 648 (D.S.D. 1979) (Deprivation of first
                amendment freedoms, even for a short period, constitutes irreparable injury)

            •   Bloom v. O'Brien, 841 F. Supp. 277 (D. Minn. 1993) (Finding that the plaintiffs'
                burden of demonstrating a chilling effect was met when exercising a First
                Amendment right would subject a plaintiff to criminal prosecution)

            •   Faegre Benson v. Purdy, No. 04-1189 (8th Cir. Apr. 4, 2005) (Denying sanctions
                on a preliminary sanction over a critical website)

            •   McCarthy v. Fuller, 810 F.3d 456 (7th Cir. 2015) (Vacating and thus denying an
                injunction related to a website" so broad and vague that it threatens to silence [a
                party] completely")



                                                12
        CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 13 of 18




           •   Blockowicz v. Williams, 630 F.3d 563 (7th Cir. 2010) (requiring an injunction to
               issue only after a party prevailed in a personal defamation lawsuit)

           •   1-800 Contacts, Inc. v. Whenu.com, Inc., 414 F.3d 400 (2d Cir. 2005) (reversing
               and denying injunction to enjoin company from placing content in the form of pop-
               ups                                 on                                  websites)

           •   SunEarth, Inc. v. Sun Earth Solar Power Co., No. 13-17622 (9th Cir. Nov. 16,
               2016) (denying sanctions request in reference to website material)

           •   Garcia v. Google, Inc., 786 F.3d 733 (9th Cir. 2015) (Denying injunction request
               to remove YouTube video because an injunction can only issue on a ‘clear showing
               of                              irreparable                               harm’.)

           •   Prager Univ. v. Google LLC, 951 F.3d 991 (9th Cir. 2020) (Denying injunction
               related to classification of YouTube videos)

   “While ‘no single factor is determinative,’ the likelihood of success factor is the most

important” See Medtronic, Inc. Derivative Litig., 68 F. Supp. 3d 1054 (D. Minn. 2014) (citing

Barrett v. Claycomb, 705 F.3d 315, 320 (8th Cir. 2013))

   The following cases establish strong reasoning to deny Defendant Kreil’s injunction under the

First Amendment right to free speech:

           •   J.S. v. Blue Mountain School District, 650 F.3d 915 (3d Cir. 2011) (First
               Amendment rights violated when a policy used to sanction litigant for creating a
               parody online profile that mocked and demeaned a public official)

           •   Nuacke v. City of Park Hills, 284 F. 3d 923 (8th Cir. 2002) (government or public
               officials took adverse action motivated by exercise of constitutional rights, and that
               adverse action caused her to suffer an injury that would chill a person of ordinary
               firmness         from        continuing        that       protected          activity)

           •   Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980) (First Amendment
               right of access to the Courts and free speech to publish the results of proceedings)

   Defendant Kriel and all Robins Kaplan attorneys are public officials:

           •   Upon information and belief, Defendant Kreil is or was PhD student at the
               University of Minnesota and long-time non-tenured PhD educated faculty in the
               English or Adult Education department where she teaches English. Because
               Defendant Kreil accepts public funds by way of the University of Minnesota and
               represented or represents the University of Minnesota as a staff member, she is a


                                                13
        CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 14 of 18




               public official. Because Robisn Kaplan is likely receiving funding from various
               organizations both individually and in concert with other firms to fund the legal
               expense for Defendant Kreil, their preliminary injunction request is arguably a
               government                                                                action.

           •   Anne M. Lockner is a board member of the Advocates for Human Rights, the
               Basilica Landmark, and The Fund for Legal Aid. She is also involved in the Mid-
               Minnesota Legal Aid. Any of these organizations arguably accepts public funds
               and her public official status is cemented considering she’s a board member
               representing    public       organizations    accepting       public      funds.

           •   J. Haynes Hansen is a former clerk to Minnesota Court of Appeals Judge Dianne
               Bratvold.

The Eighth Circuit has repeatedly disfavored any government restriction imposed on the First

Amendment. Because Robins Kaplan is likely receiving funding from quasi-public or government

organizations for its pro bono representation, their preliminary injunction motion is arguably a

“government action” for purposes of the following: Calzone v. Missouri Ethics Commission, Case

No. A17-2654, (8th Cir. 2019) (November 1, 2019); Johnson v. Minneapolis Park & Recreation

Bd, 729 F.3d 1094 (8th Cir. 2013); D.M. v. Minnesota State High School League, No. 18-3077

(8th Cir. 2019); Gerlich v. Leath, 152 F. Supp. 3d 1152 (8th Cir. 2017) ; Rodgers v. Bryant, Case

No. 17-3219 (8th Cir. 2019) (November 7, 2019) (holding “Arkansas antiloitering law that bans

begging in a manner that is harassing, causes alarm …” unconstitutional); See also Knight First

Amendment Inst. at Columbia Univ. v. Trump, Case No. 1:17-cv-5205 (S.D.N.Y.), No. 18-1691

(2d Cir.) (July 9, 2019)

       The movant must show that he is “likely to prevail on the merits.” Planned Parenthood

Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 731–33 & n. 4 (8th Cir.2008) Here, Defendant Kreil

and Robins Kaplan fail the most important Dataphase factor as described above.

               c. Defendant Does Not Suffer Irreparable Injury Absent the Injunction




                                               14
         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 15 of 18




        Defendant Kreil will not suffer irreparable harm because she is not the subject of any

criticism. Robins Kaplan alleges the criticism is directed squarely at them and Robins Kaplan or

any of its attorneys’ are not a party to this litigation. Here, the balance of equities tips decidedly

in Plaintiffs favor. If Defendant Kreil or Robins Kaplan attorneys’ believe their argument has

merit, which it does not, they have an avenue of relief in filing a personal lawsuit in state or federal

court naming themselves as a party and Plaintiff as a defendant. On the other hand, if the Court

grants a preliminary injunction, Plaintiff will suffer irreparable harm. Phelps-Roper v. Nixon, 545

F.3d 685, 689-90 (8th Cir. 2008) Moreover, it would further enable Defendant Kreil to attack

Plaintiff with false propaganda to thousands of people online. For an injunction to be appropriate,

“a party must show that the harm is certain and great and of such imminence that there is a clear

and present need for equitable relief.” Novus Franchising, Inc. v. Dawson, 725 F.3d 885, 895 (8th

Cir. 2013) See also Roudachevski v. All-Am. Care Ctrs., Inc., 648 F.3d 701, 706 (8th Cir. 2011)

(quoting Iowa Utilities Bd. v. Fed. Commc'ns Comm'n, 109 F.3d 418, 425 (8th Cir. 1996)

                d. Comparison of Harm

        In determining whether a preliminary injunction should issue, the Court must consider

whether the “balance of equities so favors the movant that justice requires the court to intervene

to preserve the status quo until the merits are determined.” Dataphase, 640 F.2d at 113

        Plaintiff suffers immense injury if his First Amendment rights are abridged. Elrod v.

Burns, 427 U.S. 347, 373 (1976) ("The loss of First Amendment freedoms, for even minimal

periods of time, unquestionably constitutes irreparable injury.") see also

        Assuming arguendo, if this Court had standing to issue a preliminary injunction, which it

does not, it would theoretically be required to similarly order Defendant Kreil and her surrogates

to remove their bogus and false attacks against Plaintiff. As a result of Defendant Kreil’s false




                                                  15
        CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 16 of 18




rape allegation, which was disseminated to hundreds of thousands of people vis-à-vis Lindsey

Middlecamp’s @CardsAgstHrsmt account and a bogus City Pages article (which is a failed and

defunct newspaper that is no longer in business because of its false reporting), where Defendant

Kreil even blatantly lied by alleging she documented her purported allegation with a police report,

which does not exist and never has existed, where Robins Kaplan engages in yet more attorney

misconduct by failing to engage in due diligence in verifying the non-existent report, Plaintiff has

suffered immense harm that no individual should ever have to face e.g., torture, extrajudicial

renditions, thousands of dollars in legal expenses, loss of a connection to his beloved dogs, loss of

access to his dying mother, ruined career, and false imprisonment. Plaintiff has suffered immense

harm and will continue to suffer immense harm because of Defendant Kreil’s attacks that exist on

Twitter, Facebook, and the local media still today (nearly four years later).

               e. Public Interest

       The following cases establish strong reasons to deny Defendant Kreil’s injunction under

the First Amendment right to free speech:

           •   Frisby v. Schultz, 487 U.S. 474, 479 (1988) (The public interest is served by free
               expression          on         issues         of         public          concern)

           •   First Nat’l Bank of Boston v. Bellotti, 435 U.S (1978). at 766 (“[t]he First
               Amendment, in particular, serves significant societal interests.”)

   Robins Kaplan are acting in concert with several law firms to mute any accountability to

Defendant Kreil or her surrogates by way of financing pro bono legal expense and representation.

The idea that Robins Kaplan is financing fabricated allegations to curry favor with the United

States Attorneys’ Office or the Minneapolis City Attorneys’ Office is a matter of public concern

entitling Plaintiff to the exercise of his First Amendment rights.

                                         CONCLUSION



                                                 16
           CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 17 of 18




       For the reasons set forth above, Plaintiff respectfully requests that the Court issue sua

sponte sanctions under its inherent Rule 11 authority against Defendant Jamie Kreil and her

attorneys Anne M. Lockner, Haynes Hansen, and Ena Kovacevic. Moreover, Plaintiff respectfully

requests this Court deny Defendant Jamie Kreil’s emergency sanction and preliminary injunction

request.



Dated: November 5, 2020
Saint Croix Co., WI




                                                          s/ Brock Fredin
                                                          Brock Fredin
                                                          Saint Croix Co., WI 54002
                                                          (612) 424-5512 (tel.)
                                                          brockfredinlegal@icloud.com
                                                          Plaintiff, Pro Se




                                              17
         CASE 0:20-cv-01929-SRN-HB Doc. 28 Filed 11/05/20 Page 18 of 18




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 5, 2020, I filed the foregoing with the Clerk of

Court through the CM/ECF system which will automatically send electronic mail notification of such

filing to the CM/ECF registered participants as identified on the Electronic Mail Notice List:

Anne M. Lockner

Dated: November 5, 2020
Saint Croix Co., WI




                                                               s/ Brock Fredin
                                                               Brock Fredin
                                                               Saint Croix Co., WI 54002
                                                               (612) 424-5512 (tel.)
                                                               brockfredinlegal@icloud.com
                                                               Plaintiff, Pro Se




                                                  18
